Atkinson, J.
1. The petition as amended failed to allege ground for injunctive relief. In view of the general demurrers which the court had under consideration at the interlocutory hearing, it was erroneous to continue the restraining order, which in effect was the grant of a temporary injunction.
2. The foregoing ruling deals with a controlling question in the case and it is unnecessary to rule on the assignment of error relating to admissibility of evidence. Judgment reversed.

AU the Justices concur.

E. B. Smith, for plaintiff in error.